DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method which falls within the statutory category of a process. The claim(s) recite(s) the limitation of “calculating a parameter PSRR…”. The limitation of calculating a parameter falls within the enumerated grouping of mathematical concept of calculation, which can be illustrated from the relevant portion of the spec regarding para[0023] disclosing how the PSRR can be obtained. Also, it should be noted that the "calculating” step can be performed by a user and can be accomplished visually/mentally on the fly. The formula does not have to be in the claim to have the limitation directed to an abstract concept.   
The limitation of calculating… according a ratio… falls within the enumerated grouping of mathematical concept of mathematical formula or equation. Specifically, from paragraph [0023] of the specification, where the PSRR is disclosed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the use of generic computer components and nothing in the claim element precludes the step from practically being performed in the mind. The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 18 is ineligible under 35 USC 101.
Dependent Claims(s) 19 – 20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.

Particularly:
Regarding Claim 19, varying a predetermined frequency… and repeating the steps to calculate… are considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 20, inputting a DC signal… is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 


Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a second regulator, having a second input terminal and a second output terminal, the second input terminal coupled to the first output terminal and receiving the first output signal, the second output terminal for
outputting a second output signal having a second AC component signal and a second DC component signal, the second output signal being associated with the first output signal” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 10, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 11, the prior art of record does not teach claimed limitation: “the second regulator coupled to the first regulator, and for receiving the first output signal, and for outputting a second output signal having a second AC component signal and a second DC component signal, the second output signal being associated with the first output signal” in combination with all other claimed limitations of claim 11.
Regarding Claims 12 – 17, the claims are allowed as they further limit allowed claim 11.

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 18. Therefore, no prior art rejection for claim 18 is presented in this action. However, Claims 18 – 20 are rejected under 35 U.S.C. 101. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kundu et al. (US 11,280,847) suggests a circuit for parameter power supply rejection ratio (PSRR) measurement, comprising: a filter, having an AC signal input terminal, a DC signal input terminal and a combined signal output terminal, the AC signal input terminal for receiving an AC input signal, the DC signal input terminal for receiving a DC input signa (see claim 1).
Lien et al. (US 2022/0115999 A1) discloses wherein the filtering circuit comprises: an output terminal; and a first filter, selectively coupled to the output terminal, comprising: a sub-output terminal; a switch, arranged to selectively couple the sub-output terminal to the output terminal; a resistor (see claim 6).
Hresko et al. (US 2017/0296056 A1) teaches the device is in an invalid operating mode, at least one of one or more response buttons are stuck and a response button signal error has occurred, at least one of one or more patient parameters is deemed corrupted, an update of the one or more patient parameters has failed, the at least one of the electrode assembly and the controller is deemed inoperative, and the device fails a pulse test (see claim 60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/28/2022